
	

115 HR 6312 RH: Personal Health Investment Today Act
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 655
		115th CONGRESS2d Session
		H. R. 6312
		[Report No. 115–846]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2018
			Mr. Smith of Missouri (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		July 19, 2018Additional sponsor: Mr. Fitzpatrick
			July 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 6, 2018
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat certain amounts paid for physical activity,
			 fitness, and exercise as amounts paid for medical care.
	
	
 1.Short titleThis Act may be cited as the Personal Health Investment Today Act or the PHIT Act. 2.Certain amounts paid for physical activity, fitness, and exercise treated as amounts paid for medical care (a)In generalSection 213(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , or, and by adding at the end the following new subparagraph:
				
 (E)for qualified sports and fitness expenses.. (b)Qualified sports and fitness expensesSection 213(d) of such Code is amended by adding at the end the following paragraph:
				
					(12)Qualified sports and fitness expenses
 (A)In generalThe term qualified sports and fitness expenses means amounts paid for— (i)membership at a fitness facility,
 (ii)participation or instruction in a program of physical exercise or physical activity, or (iii)safety equipment for use in a program (including a self-directed program) of physical exercise or physical activity.
							(B)Dollar limitations
 (i)Overall limitationThe aggregate amount treated as qualified sports and fitness expenses with respect to any taxpayer for any taxable year shall not exceed $500 (twice such amount in the case of a joint return or a head of household (as defined in section 2(b))).
 (ii)Safety equipmentThe amount treated as qualified sports and fitness expenses with respect to any item of safety equipment described in subparagraph (A)(iii) shall not exceed $250.
							(C)Certain exclusions
 (i)In generalGolf, hunting, sailing, and horseback riding shall not be treated as a physical exercise or physical activity.
 (ii)Exercise videos, etcQualified sports and fitness expenses shall not include videos, books, or similar materials. (D)Fitness facility definedFor purposes of subparagraph (A)(i), the term fitness facility means a facility—
 (i)providing instruction in a program of physical exercise or physical activity, offering facilities for the preservation, maintenance, encouragement, or development of physical fitness, or serving as the site of such a program of a State or local government,
 (ii)which is not a private club owned and operated by its members, (iii)which does not offer facilities for any activity described in subparagraph (C)(i),
 (iv)whose health or fitness facility is not incidental to its overall function and purpose, and (v)which is fully compliant with applicable State and Federal anti-discrimination laws.
 (E)Programs which include components other than physical exercise and physical activityRules similar to the rules of paragraph (6) shall apply in the case of any program that includes physical exercise or physical activity and also other components. For purposes of the preceding sentence, travel and accommodations shall be treated as an other component.
 (F)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2019, the $500 amount in subparagraph (B)(i) and the $250 amount in subparagraph (B)(ii) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
							If any increase determined under the preceding sentence is not a multiple of $10, such increase
			 shall be rounded to the next lowest multiple of $10..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.   July 19, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 